NO. 12-09-00288-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
ROY E. ADDICKS, JR.,
APPELLANT                                                  '    APPEAL FROM THE369TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

NATHANIEL QUARTERMAN,
JOHN A. RUPERT, ELIZABETH A. MILLER,
DONNA FLETCHER, SHARON K. DIFFERENT,
ANGELA I. DUGGER, PAMELA M. KIRKPATRICK,
NOLAN GLASS, SANDRA HOLLIS, ANN HOYT,
REBECCA PARKER, TAMMY RAINEY,             ' ANDERSON COUNTY, TEXAS
WILLIAM STEPHENS, JAMES L. KELLEY,
ANTHONY M. HOLMES, MELVIN L. MCCRAY,
CHARLOTTE CROCKETT, TAMMY L. LEIS,
MICHAEL L. GASPERIK, MARTINA LINVILLE,
AND JANE M. COCKERHAM,
APPELLEES
                          MEMORANDUM OPINION
                                 PER CURIAM
     This appeal is being dismissed for want of prosecution. See TEX. R. APP. P.
42.3(b). Appellant, Roy E. Addicks, Jr., perfected his appeal on September 15, 2009.
The clerk’s record was filed on November 5, 2009, making Addicks’s brief due on or
before December 7, 2009. When Addicks failed to file his brief by December 7, 2009,
this court notified him on December 11, 2009 that the brief was past due. The notice
warned that if no motion for extension of time to file the brief was received by
December 21, 2009, the appeal would be dismissed for want of prosecution under Texas
Rule of Appellate Procedure 42.3(c). Further, the notice informed Addicks that the
motion for extension of time must contain a reasonable explanation for his failure to file
the brief and a showing that the appellees had not suffered material injury thereby.
         To date, Addicks has neither complied with or otherwise responded to this court’s
December 11, 2009 notice. Accordingly, we dismiss the appeal for want of prosecution.
See TEX. R. APP. P. 38.8(a)(1), 42.3.(b).
Opinion delivered December 23, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                (PUBLISH)